DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Regarding claim 1, from which claims 2 and 3 depend, in lines 12-13, “include reliefs are comprised of notches” should be “include reliefs that are comprised of notches”.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which claims 2 and 3 depend, it is unclear how the flat element can have a constant thickness while also having opposite faces including reliefs that are comprised of notches having a toothed profile, the toothed profile giving the flat element a variable thickness.  For the purpose of examination, it is assumed that the flat element has 
Further regarding claim 1, the term “substantially annular shape” is a relative term which renders the claim indefinite. The term “substantially annular shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, it is assumed the central opening must be at least partially annular.  
Further regarding claim 1, “the rounded side”, “the distal edge”, “the opposite, rectilinear proximal edge”, “the opposite faces”, and “the main plane” lack antecedent basis.  For the purpose of examination, it is assumed the implant’s D-shape results in a distal edge with a rounded side and an opposite, rectilinear proximal edge.  Additionally, the flat element has upper and lower opposite faces and a main plane that extends along a longitudinal axis of the flat element.
Further regarding claim 1, the term “substantially perpendicular” is a relative term which renders the claim indefinite. The term “substantially perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, it is assumed that one of the faces must be closer to perpendicular relative to the main plane of the flat element rather than parallel relative to the main plane of the flat element.  
Regarding claim 2, it is unclear how the flat element can have a thickness that decreases (claim 2) while also having a constant thickness (claim 1).  For the purpose of examination, it is assumed the implant has a distal portion with a thickness that decreases so as to impart the implant with a corner profile to the distal edge.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0138589 (Abbasi) in view of U.S. Patent Application Publication No. 2011/0230965 (Schell).
		Regarding claim 1, Abbasi discloses an implant device (30a) for performing a posterior spinal arthrodesis at a facet joint, comprising: a flat element (32) of constant thickness (see Fig. 6; flat element 32 has opposite faces 52/54 that are parallel and do not form an angled wedge), being comprised of a central opening (see Figs. 1-4; central opening in device 30a through faces 52/54) so as to receive a bone graft, imparting a substantially annular shape (see Fig. 4; central opening is at least partially annular), and suitable for being introduced into a cavity made beforehand in the location of the facet joints to be immobilized, wherein said element is D-shaped (see Figs. 1-4; element 32 is D-shaped), the rounded side (43) making up the distal edge for insertion into said cavity (side 43 is distal leading edge of element 32), while the opposite, rectilinear proximal edge (41) is comprised of means (128) for securing to a handling and placement tool (see paragraphs [0065] and [0069]), and wherein the opposite faces (52/54) of said flat 
Regarding the functional claim language in claim 1, (“for performing a posterior spinal arthrodesis of a facet joint”; “suitable for being introduced into a cavity made beforehand in the location of the facet joints to be immobilized”) a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Abbasi discloses an implant device for spinal fusion (see Abstract) that is similarly structured to the implant of claim 1, and thus, is capable of performing the intended uses recited in claim 1.  
		Abassi fails to disclose one of the faces of each notch oriented on the side of said proximal edge and perpendicular or substantially perpendicular to the main plane of said element, while the other face of each notch is inclined.  However, Schell discloses a spinal implant (100) wherein opposite faces (130) have notches (132) with two faces, one of the faces oriented on the side of a proximal edge (104) and being perpendicular or substantially perpendicular to a main plane of the implant, while the other face of each notch is inclined (see Fig. 10 and paragraph [0067]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify each notch of Abassi to be angled rearward as 
		Regarding claim 2, Abassi discloses wherein the flat element has, on the side of its rounded distal edge, a thickness that decreases (see tapering of distal nose portion 34), so as to impart a corner profile (34) to this distal edge. 
 		Regarding claim 3, Abassi discloses wherein the means for securing to a handling and placement tool consists of a tapped hole (128), with axis parallel to 
the insertion direction (tapped hole axis and insertion direction are both along axis 36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the references disclose similar spinal implants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773